Name: Commission Regulation (EEC) No 172/91 of 24 January 1991 amending Regulation (EEC) No 3819/90 laying down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe
 Date Published: nan

 25 . 1 . 91 Official Journal of the European Communities No L 19/ 13 COMMISSION REGULATION (EEC) No 172/91 of 24 January 1991 amending Regulation (EEC) No 3819/90 laying down detailed rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3819/90 is hereby amended as follows : 1 . The following subparagraph is added to Article 3 (2) (b): 'Where it appears necessary to monitor more closely the issue of STM licences in order to assess the risk of the target ceilings being exceeded, the Commission may decide that the licences shall be issued in accordance with the provisions of the first subparagraph of Article 6 (2) of Regulation (EEC) No 574/86.' 2. The following sentence is added to Article 5 ( 1 ) : 'The Portuguese authorities shall notify to the Commis ­ sion without delay any significant increase in applications for licences THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for the application of the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), and in particular Article 8 thereof, Whereas, under Article 3 of Commission Regulation (EEC) No 3819/90 (2), STM licences shall be issued without delay to the applicant ; whereas Article 4 (4) of Regulation (EEC) No 3651 /90 lays down that provision may be made for a period of reflection before an STM licence is issued ; whereas in the interests of efficient administration of the mechanism in question, provision should be made for the Commission to implement this procedure as quickly as possible with a view to an assess ­ ment of the risk of the target celling being exceeded ; whereas, for the same reasons, provision should be made for the establishment, where necessary, of swift communi ­ cations between the Portuguese authorities and the Commission ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12 . 1990, p. 24. 0 OJ No L 366, 29. 12 . 1990, p . 41 .